ORDER

KAUGER, Acting Chief Justice.
Original Jurisdiction is assumed. Let mandamus issue requiring the Respondent District Judge, or any other assigned Judge for the District Court in Oklahoma County to permit discovery of the defendant insurer’s claim file and claims manual in that cause now pending before said court styled Fred F. Darzenkiewicz plaintiff v. Robert Douglas Phillips an individual, and Mid-Continent Casualty Company defendants, Cause No. CJ-92-5798-01.
SIMMS, ALMA WILSON and WATT, JJ., concur.